Order, Supreme Court, Bronx County (Lucindo Suarez, J.), entered September 29, 2009, which granted plaintiffs application to modify the Yellowstone injunction set forth in the parties’ stipulation, unanimously reversed, on the law, without costs, and the application denied.
The IAS court improperly broadened the Yellowstone injunction set forth in the parties’ so-ordered stipulation. This Court previously determined that the stipulation is an enforceable contract and cannot be revised by the IAS court (65 AD3d 445, 446-447 [2009]). Moreover, we specifically held that defendants’ service of a 30-day notice on the ground that no lease exists did not violate the underlying stipulation. This Court’s prior decision is binding because it is the law of the case (see generally Matter of Midland Ins. Co., 71 AD3d 221 [2010]). Concur&emdash; Mazzarelli, J.P., Saxe, Moskowitz, Acosta and Renwick, JJ.